DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 02/18/2021 was entered.
Amended claims 1-2, 9-16, 22-23, 25-26, 28, 30-31, 33-37, 51 and 72 are pending in the present application.
Applicants elected previously without traverse the invention of Group I in the reply filed on 01/22/2020.  Applicants further elected the following species:  (a) a nucleic acid molecule having at least one 3’UTR; and (b) SEQ ID NO: 164 (PSMB 3’-UTR).
Claims 10-11, 14-15, 23 and 34 were withdrawn from further consideration because they are directed to a non-elected species.  Claim 51 was also withdrawn previously from further consideration because it is directed to a non-elected invention.
Accordingly, amended claims 1-2, 9, 12-13, 16, 22, 25-26, 28, 30-31, 33, 35-37 and 72 are examined on the merits herein with the above elected species.

Response to Amendment
All prior art rejections that were set forth in the Office Action dated 02/24/2020 were withdrawn in light of Applicant’s amendments, particularly with the new limitation “An artificial nucleic acid molecule comprising a purified RNA molecule” in currently amended independent claim 1.  Additionally, the prior art did not teach or fairly suggests a purified RNA molecule comprising at least one 3’UTR comprising a sequence having at least 90% identical to the 57-basepair-DNA sequence of SEQ ID NO: 164 containing thymidine nucleotides as encompassed by instant claims.  Normally, a purified RNA molecule contains uracil nucleotides and not thymidine nucleotides and other deoxyribonucleotides that are present in the 57-basepair-DNA sequence of SEQ ID NO: 164.  

Claim Rejections - 35 USC § 112 (New Matter)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Amended claims 1-2, 9, 12-13, 16, 22, 25-26, 28, 30-31, 33, 35-37 and 72 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had  possession of the claimed invention.  This is a new ground of rejection necessitated by Applicant’s amendment.  
Amended independent claim 1 recites the new limitation “An artificial nucleic acid molecule comprising a purified RNA molecule comprising……(b) at least one 3’-SEQ ID NO: 164”.  The instant claims encompass an artificial DNA molecule comprising a purified RNA molecule comprising: (a) at least one open reading frame (ORF); (b) at least one 3’-UTR element comprising a sequence at least 90% identical to SEQ ID NO: 164 (the 57-basepair-DNA sequence containing thymidine nucleotides); and, (c) optionally, at least one 5’-UTR element.  Dependent claim 33 recites specifically “The artificial nucleic acid molecule of claim 1, wherein the nucleic acid comprises a promoter”.  Please note the term “nucleic acid molecule” is defined by the instant specification to refer to DNA or RNA molecules (page 16, lines 7-14).  Accordingly, the specification as filed does not have a written support for the above specific embodiment that is encompassed by currently amended claims.
As an initial matter, currently amended claims 1-2, 9, 12-13, 16, 22, 25-26, 28, 30-31, 33, 35-37 and 72 were introduced on 02/18/2021, so the claims themselves are not part of the original disclosure. 37 CFR § 1.115(a)(2). “New or amended claims which introduce elements or limitations that are not supported by the as-filed disclosure violate the written description requirement. . . . While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure. . . . The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed.” MPEP § 2163, part (I)(B); see also MPEP § 2163.02.  In this case, the original specification does not convey the particular invention recited in currently amended claims 1-2, 9, 12-13, 16, 22, 25-26, 28, 30-31, 33, 35-37 and 72 with reasonable clarity to skilled artisans. “The trouble is that there is no such disclosure, easy though it is to imagine it.” MPEP § 2163.05, part (II) (quoting In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967)).  
While the original specification discloses an artificial DNA molecule comprising: (a) at least one ORF; (b) at least one 3’-UTR element comprising a sequence at least 90% identical to SEQ ID NO: 140; and (c) optionally, at least one 5’-UTR element; and an artificial RNA molecule that is transcribed from the same artificial DNA molecule (see at least page 1, lines 6-13; page 3, lines 7-23; page 11, lines 4-15; page 16, lines 7-14; page 18, lines 4-22; page 21, lines 18-30; page 93, lines 4-6; and Examples 2-3); it does not disclose an artificial DNA molecule comprising a purified RNA molecule in any format such as an artificial DNA molecule operatively linked to a purified RNA molecule (directly linked) and/or an artificial DNA molecule that is linked indirectly via any chemical means, as long as the purified RNA molecule comprising the recited components (a)-(c) and particularly the purified RNA molecule comprising at least one 3’UTR comprising a sequence having at least 90% identical to the 57-basepair-DNA sequence of SEQ ID NO: 164 containing thymidine nucleotides as encompassed broadly by instant claims.  The as-filed specification even stated explicitly “RNA is the usual abbreviation for ribonucleic-acid.  It is a nucleic acid molecule, i.e. a polymer consisting of nucleotides.  These nucleotides are usually adenosine-monophosphate, uridine-monophosphate, guanosine-monophosphate and cytidine-monophosphate which are connected to each other along a so-called backbone….Usually RNA may be obtainable by transcription of a DNA-sequence, e.g., inside a cell.” (page 18, lines 4-11); and “[t]he at least one 3’-UTR element and/or a nucleic acid sequence which is derived from the 3’-UTR and/or the 5’-UTR of a transcript of a gene selected from the group consisting of……PSMB3...” (page 56, lines 9-19).  In the Amendment filed on 02/18/2021 (page 6), Applicants cited specifically original claims 4 and 38, along with lines 1-2 on page 18, lines 8-16 on page 40, lines 22-23 on page 55, lines 7-8 on page 185 as an alleged written support for the above new limitation.  However, it is noted that none of the original claims 4 and 38 recites specifically “An artificial nucleic acid molecule comprising a purified RNA molecule”; with original claim 38 recites merely “The artificial nucleic acid molecule according to any one of claims 1-37, which is an RNA, preferably an mRNA molecule”.  Similarly, none of the cited passages has anything specifically to an artificial nucleic acid molecule such as an artificial DNA molecule comprising a purified RNA molecule, and particularly a purified RNA molecule comprising at least one 3’UTR element comprising a sequence that is at least 90% identical to the 57-basepair-DNA sequence of SEQ ID NO: 164 containing thymidine nucleotides as encompassed by currently amended claims. 
 The fact that the person of ordinary skill in the art could have carried out the claimed invention without undue experimentation based on applicants’ disclosure is inadequate to meet this requirement. “The Federal Circuit has pointed out that, under United States law, a description that merely renders a claimed invention obvious may not sufficiently describe the invention for the purposes of the written description requirement of 35 U.S.C. 112.”  MPEP § 2163, part (I)(A). 
Currently amended claims 1-2, 9, 12-13, 16, 22, 25-26, 28, 30-31, 33, 35-37 and 72 were not originally filed. “To comply with the written description requirement of 35 Hyatt v. Boone, 146 F.3d 1348, 1353, 47 USPQ2d 1128, 1131 (Fed. Cir. 1998)). 
“The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.” MPEP § 2163.05, part II.  Currently amended claims 1-2, 9, 12-13, 16, 22, 25-26, 28, 30-31, 33, 35-37 and 72 submitted 02/18/2021 narrow the originally filed claims by introducing elements and limitations not supported by the original disclosure, so they are not supported by adequate written description. 
Therefore, given the lack of sufficient guidance provided by the originally filed specification, it would appear that Applicants did not contemplate or have possession of invention as now claimed broadly at the time the application was filed.
Claim Rejections - 35 USC § 112 (Lack of Written Description) 
Amended claims 2 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a modified rejection necessitated by Applicant’s amendment. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc).
The instant claims encompass an artificial nucleic acid molecule (DNA or RNA) comprising a purified RNA molecule comprising: (a) at least one open reading frame (ORF); and (b) at least one 3’-untranslated region element (3’-UTR element), comprising a sequence at least 90% identical to SEQ ID NO: 164 (57-basepair-DNA sequence containing thymidine nucleotides); and (c) optionally, at least one 5’-untranslated region element (5’-UTR element), wherein the high translation efficiency is provided by the at least one 3’-UTR element (e.g., increased translation efficiency of said artificial nucleic acid molecule at least 1.2-folds compared to the protein production from a reference nucleic acid molecule lacking the 3’-UTR).
Apart from disclosing and asserting that the human proteasome subunit beta 3 (PSMB3) 3’-UTR gene having the sequence of SEQ ID NO: 164 (57 base pairs) that any other PSMB3-3’-UTR variants of SEQ ID NO: 164 that endows an artificial nucleic acid molecule a high translation efficiency, including an artificial DNA molecule comprising a purified RNA molecule comprising at least one 3’-UTR element comprising a sequence having at least 90% identical to the 57-basepair-DNA sequence of SEQ ID NO: 164 containing thymidine nucleotides, as claimed broadly.  For example, which essential or critical core structure(s)/motif(s) do other PSMB3-3’-UTR variants of SEQ ID NO: 164 possess such that they still endow an artificial nucleic acid molecule a desired high translation efficiency (e.g., at least 1.2 folds increased translation compared to a reference nucleic acid molecule without the 3’-UTR) as claimed?  Which particular insertion(s), deletion(s), substitution(s) or combinations thereof at which particular nucleotide(s) in the sequence of SEQ ID NO: 164 that are amendable for modifications (up to 6 nucleotides or 3 nucleotides so that the variants are still 90% and 95% identical to SEQ ID NO: 164), such that the PSMB3-3’-UTR variants of SEQ ID NO: 164 still retain the desired properties?  There is no evidence of record indicating that a purified RNA molecule comprising the 3’-UTR element having the 57-basepair-DNA sequence of SEQ ID NO: 164 containing thymidine nucleotides is able to endow any high translation efficiency.  Please note that an RNA molecule normally does not contain thymidine nucleotides and/or other deoxyribonucleotides as those present in the 57-basepair-DNA sequence of SEQ ID NO: 164.  The instant specification stated explicitly “RNA is the usual abbreviation for ribonucleic-acid.  It is a nucleic acid molecule, i.e. a These nucleotides are usually adenosine-monophosphate, uridine-monophosphate, guanosine-monophosphate and cytidine-monophosphate which are connected to each other along a so-called backbone.” (page 18, lines 4-7).  Since the prior art before the effective filing date of the present (08/28/2015) failed to provide sufficient guidance regarding to the above issue as evidenced at least by the teachings of Drmanac et al (US 2005/0196754), Von Der Mulbe et al (US 2005/0032730; IDS), Trinklein et al (US 2008/0220983), Thess et al (WO 2012/019630; IDS) and Chakraborty et al (US 9,061,059), it is incumbent upon the instant specification to do so.  The instant specification also fails to describe a representative number of species for a broad genus of “a purified RNA molecule comprising a 3’-UTR comprising a sequence at least 90% identical to SEQ ID NO: 164” that endows an artificial nucleic acid molecule a high translation efficiency as claimed broadly.  
The claimed invention as a whole is not adequately described if the claims require essential or critical elements which are not adequately described in the specification and which are not conventional in the art as of Applicants’ filing date.  Possession may be shown by actual reduction to practice, clear depiction of the invention in a detailed drawing, or by describing the invention with sufficient relevant identifying characteristics such that a person skilled in the art would recognize that the inventor had possession of the claimed invention. Pfaff v. Wells Electronics, Inc., 48 USPQ2d 1641, 1646 (1998).  The skilled artisan cannot envision the detailed structure of a representative number of species for a broad genus of “a purified RNA molecule comprising a 3’-UTR comprising a sequence at least 90% identical to SEQ ID NO: 164” that endows an artificial nucleic acid molecule a high translation efficiency as claimed broadly, and Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).  One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483. 

Response to Argument
Applicant’s arguments related to the above Lack of Written Description rejection in the Amendment filed on 08/24/2020 (page 6) have been fully considered, but they are respectfully not found persuasive for the reasons discussed below. 
Applicants argued basically that a 90% identical sequence to SEQ ID NO: 164 (57-nucleotide sequence) is a structural feature, and this would include only approximately 5 nucleotide substitutions or deletions, which is hardly a highly divergent sequence.  Given the data provided in the application, an ordinary skill in the art would have recognized that the inventors were in possession of the full scope of the genus of claimed nucleic acid molecules.
A mere 90% identical sequence to SEQ ID NO: 164 is not considered to be a sufficient description.  Which 6 nucleotide substitutions, deletions or insertions or a combination thereof at which particular positions in the 57-nucleotide-DNA sequence of SEQ ID NO: 164 that a purified RNA possesses to have a high translation efficiency, including at least 1.2 folds translation efficiency compared to the protein production from a reference nucleic acid molecule lacking such 3’-UTR element.  Moreover, with respect a purified RNA molecule comprising the 3’-UTR element having the 57-basepair-DNA sequence of SEQ ID NO: 164 containing thymidine nucleotides is able to endow any high translation efficiency.  Please note that an RNA molecule normally does not contain thymidine nucleotides and/or other deoxyribonucleotides as those present in the 57-basepair-DNA sequence of SEQ ID NO: 164.  Please also refer to the above modified Lack of Written Description rejection for more details.  

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2  is still rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "high translation efficiency" in claim 2 is a relative term which renders the claim indefinite.  The term "high translation efficiency" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Basically, it is unclear which translation efficiency would be considered to be high to be within the scope of the instant claims; and different people would have different .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Bernasconi et al (Virology Journal 3:43 doi:10.1186/1743-422X-3-43, 15 pages, 2006) disclosed PSMB3 is a housekeeping gene with the most constant transcription (Abstract; page 2, right column, second full paragraph; and Table 1A).
2.	Kriegova et al (BMC Molecular Biology 9:69 doi:10.1186/1471-2199-9-69, 14 pages, 2008) disclosed PSMB2 is a housekeeping gene which is found to be stable (Abstract).

Conclusions
 	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting SPE, James Schultz, may be reached at (571) 272-0763.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633